United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-2253
                                 ___________

Chris McClelland,                     *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
John Joseph Squieri,                  * [UNPUBLISHED]
                                      *
            Appellant,                *
                                      *
Timothy Alan Hills,                   *
                                      *
            Respondent.               *
                                 ___________

                            Submitted: November 5, 1998

                                Filed: November 10, 1998
                                 ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
      John Joseph Squeri, Jr.1 appeals the district court's2 dismissal as untimely of his
motion to vacate an arbitration award entered against him by the National Association
of Securities Dealers Office of Dispute Resolution (NASD), and the district court's
order confirming the award. After review of the record and the parties' briefs, we
affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        Although the case caption lists appellant's name as Squieri," the pleadings
indicate that appellant's name is spelled "Squeri."
      2
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.

                                          -2-